DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-7, filed 11/08/2021, with respect to rejections and claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of JP05-041328.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP05-041328.
Regarding Claim 1, JP05-41328 teaches, in Fig. 6, an outer cover body (20) for electrical wires, the outer cover body for electrical wires being formed by bending a resin sheet ([0002]) and to be attached to an outer periphery of an electrical wire (25), the outer cover body for electrical wires comprising a plurality of wall parts (21, 22) extending along an extending notch (Fig. 6), wherein the outer side wall surface and the inner side wall surface form a first overlapping surface (left side of 23 and 24) on a first side of the outer cover body (Fig. 7) and a second overlapping surface (right side of 23 and 24) on a second side of the outer cover body opposite the first side, and wherein the first and second overlapping surfaces are in direct contact with one another on both the first side and the second side (see Fig. 7).
Regarding Claim 3, JP05-041328 teaches the outer cover body for electrical wires according to claim 1, wherein the outer side wall surface is a separate member from the inner side wall surface (Fig. 6, Fig. 7).
Regarding Claim 4. JP05-041328 teaches the outer cover body for electrical wires according to claim 1, wherein an edge portion (bottom portion connecting the exterior side and interior side) of the outer side wall surface (24) faces an edge portion (top portion connecting the exterior side and interior side) of the inner side wall surface (23) along the extending direction of the electrical wire (Fig. 6, Fig. 7).
Regarding Claim 5. JP05-041328 teaches the outer cover body for electrical wires according to claim 1, wherein the branch line through-hole is not in contact with a bending portion of the resin sheet (Fig. 6)
Regarding Claim 8, JP05-041328 teaches the outer cover body for electrical wires according to claim 1, wherein a corner portion (27b) of the branch line through-hole has a round shape (Fig. 6).
Regarding Claim 10.  JP05-041328 teaches an outer-cover-body-attached wire harness comprising: one or more electrical wires (25, 26); and an outer cover body for electrical wires .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 2, JP05-041328 discloses the claimed invention except for the resin sheet is a thermoplastic resin foam sheet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the resin sheet to be thermoplastic resin foam sheet in order to provide light weight and excellent formability (Funakoshi, US6921571)(see column 6 lines 35-37), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 6, JP05-041328 discloses the claimed invention and visually (but not explicitly) shows a separation distance to be more than 5 mm except for an edge of the branch line through-hole is separated from the bending portion by not less than 5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the separation distance to be not less 5mm in order to allow more wires to be divided/separated from the outer cover body using the branch line through- hole, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328  as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 7, JP05-041328 discloses the claimed invention except for a shape of the branch line through-hole is a rhombus, a triangle, a circle, a rectangle, or an ellipse.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the branch line through-hole shape to be one of the above shape in order to provide a tight hold on the branch wires to prevent them from external mechanical damage and since it has been held that changing the shape of an object is routine to one of ordinary skill in the art if persuasive evidence is absent that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 9, JP05-041328 discloses the claimed invention except for the round shape has a curved portion with R of not less than 2.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the round shape to have a curved portion with R of not less than 2.0 mm in order to drop cabling at different distances from the branch line through-hole in order to being usable for different kinds of application (Robinett, US7140578, column 6 lines 33-42, Claim 6-7). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848